Brid s Hi r 70 . i .
Cae Tesch. BasSa RW Bocument 58-1] Filed 10/24/19 Page1lof1 Page ID #1177

bhirsc rsonkill.com

ANDERSON KILL CALIFORNIA L.L.P.
Wells Fargo Plaza

355 South Grand Avenue, Suite 2450

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

NANO FOUNDATION, LTD., a New York non-profit CASE NUMBER
corporation; and COLIN LEMAHIEU, an individual 9:19-CV-04237-SVW-PIW
Plaintiff(s)
Vv.
DAVID C. SILVER, an individual, (PROPOSED) ORDER ON APPLICATION OF
NON-RESIDENT ATTORNEY TO APPEAR IN
Defendant(s). A SPECIFIC CASE PRO HAC VICE

 

 

The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by

 

 

 

 

 

 

Palley, Stephen D of | Anderson Kill, P.C.
Applicant’s Name (Last Name, First Name & Middle Initial 1717 Pennsylvania Ave., NW, Suite 200
(202) 416-6552 (202) 416-6555 Washington, DC 20006
Telephone Number Fax Number
spalley@andersonkill.com
E-Mail Address Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
David C. Silver

 

 

 

 

 

 

 

 

Name(s) of Party(ies) Represent Cl Plaintiff(s) Defendant(s) (Other:
and designating as Local Counsel

Hirsch, Bridget B. of | Anderson Kill California, L.L.P.

Designee’s Name (Last Name, First Name & Middle Initial Wells Fargo Plaza

257015 (213) 943-1444 (212) 278- 355 Grand Street, Suite 2450

1733 Los Angeles, CA 90071
Designee’s Cal. Bar No. Telephone Number Fax Number
bhirsch@andersonkill.com
E-Mail Address Firm/Agency Name & Address

HEREBY ORDERS THAT the Application be:

CLIGRANTED

CIDENIED: for failure to pay the required fee.

for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.

 

pursuant to L.R. 83-2.1.3.2: CJ Applicant resides in California; LJ previous Applications listed indicate Applicant
is regularly employed or engaged in business, professional, or other similar activities in California.

pursuant to L.R. 83-2.1.3.4; Local Counsel: C1] is not member of Bar of this Court; C1 does not maintain office
District.

O
O
CL] for failure to complete Application:
O
C

L] because

 

IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: LJ be refunded LC not be refunded.

Dated: Click here to enter a date.

 

US. District Judge/U.S. Magistrate Judge

 

G-64 Order (05/16) (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page | of |
